Cowin, J.
(concurring). The court, while conceding that the victim is not a party, nevertheless creates a right of victims to participate in the proceeding as a nonparty. That is judicial legislation designed to fill a void in the statutory procedure. In G. L. c. 258B, §3 (/), the Legislature has declared a statement of principle, but has provided no means of implementing that principle other than by permitting victims to seek assistance from the victim and witness assistance board, the district attorney or the Attorney General, none of whom is required to assist the victim in this specific regard. See G. L. c. 258B, § 12. Where the Legislature intended the victim to be heard it has stated so specifically. Section 3 (p) provides for victims “to be heard through an oral and written victim impact statement at sentencing or the disposition of the case against the defendant about the effects of the crime on the victim and as to a recommended sentence . . . and to be heard at any other time deemed appropriate by the court.”1 While granting a right to victims to address the court concerning disposition, the Legislature did not grant any right to victims to address the court in § 3 (/) concerning prompt disposition. The court transforms the Legislature’s *383general statement of principle in § 3 (/) into the creation of a right that is not found in the statute directly or by implication. Contrary to the court’s statement that the Legislature “intended to change the ‘traditional view’ of victims ... to active participants in the criminal justice process,” ante at 380-381, the Legislature has not done so. It is only the court’s rewriting of the statute that creates this remedy. If the Legislature wishes to create such rights, of course it may do so. If it does not do so, it is not the function of the court to rewrite the statute.

Thjs reference to “any other time deemed appropriate by the court” clearly only refers to addressing the court concerning sentencing and, in any event, the right to be heard “at any other time” is discretionary with the court.